Citation Nr: 0028734	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-08 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bladder/urethral 
stricture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1957 to 
March 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO), 
in which the RO denied entitlement to service connection for 
bladder/urethral stricture.  The veteran perfected an appeal 
of the February 1998 decision.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a bladder/urethral stricture is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bladder/urethral stricture is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for a 
bladder/urethral stricture.  A medical examination conducted 
in connection with the veteran's separation from service in 
December 1958 is negative for pertinent symptomatology.  

A private medical record from January 1993 shows a diagnosis 
of a urinary tract infection.  

Private medical records dated in December 1994 reflect 
treatment for recurrent hematuria and urinary tract 
infections.  The veteran's urethra and bladder capacity was 
normal.  

A September 1995 private X-ray report revealed that the 
preliminary film showed no opaque urinary calculus.  
Following injection of contrast material, there was prompt 
renal excretion bilaterally.  The kidneys, ureters, and 
bladder were unremarkable.  The bladder emptied almost 
completely on voiding.  It was noted that there had been no 
significant change since November 1994.  

Private medical records from February and May 1996 show that 
the veteran received treatment for problems with his bladder.  
Assessment was chronic epididymitis and urethral stricture.  

Private medical records from September 1996 to February 1997 
reflect a diagnosis of epididymitis, history of urethral 
stricture.  Additional private medical records from April to 
October 1997 show that the veteran received ongoing treatment 
for chronic epididymitis.  

A June 1997 private medical report of cystourethroscopy shows 
a diagnosis of a history of a urethral stricture.

A March 1998 private X-ray report noted that the veteran had 
recent scrotal trauma with pain and tenderness on the left 
side.  


II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. § 
1131 (West 1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

III. Analysis 

The veteran has provided private treatment records showing 
that he has symptoms related to a bladder/ureteral stricture.  
Therefore, the Board finds that the first Caluza element has 
been satisfied because there is current medical diagnosis of 
disability.  Caluza, 7 Vet. App. at 506.  

The veteran has also provided lay evidence indicating that 
his bladder/urethral stricture is related to his service 
connected epididymectomy and epididymitis.  Further, he has 
advanced contentions to the effect that his bladder/ureteral 
stricture is related to a venereal disease he had during his 
tour of active service.  However, as a lay person the veteran 
is competent to provide evidence of an observable disorder, 
but he is not competent to provide evidence that requires 
medical expertise.  Grottveit, 5 Vet. App. at 93; Savage, 10 
Vet. App. at 497.  His service medical records reflect no 
symptoms or clinical findings pertaining to a 
bladder/urethral stricture.  In addition, although the 
medical evidence shows that the veteran has symptoms of a 
bladder/ureteral stricture, that evidence does not suggest 
that the bladder/urethral stricture is related to an in-
service disease or injury.  Wade v. West, 11 Vet. App. 302 
(1998).  For these reasons, the Board has determined that the 
claim of entitlement to service connection for a 
bladder/urethral stricture is not well-grounded.

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has held that there is some duty 
to assist the veteran in the completion of his application 
for benefits under 38 U.S.C.A. § 5103 (West 1991) even where 
his claim appears to be not well-grounded where a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 8 
Vet. App. 459 (1966); and Robinette v. Brown, 8 Vet. App. 69 
(1995), as modified in this context by Epps v. Brown, 9 Vet. 
App. 341, 344 (1966).  The facts and circumstances of this 
case are such that no further action is warranted.


ORDER

The claim of entitlement to service connection for a 
bladder/ureteral stricture is denied.  




		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals



 

